 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(n)(3)

 
CLECO CORPORATION
2030 Donahue Ferry Road
Pineville, LA 71360










«NAME»
«LOCATION»





 
Re:
Notice and Acceptance of Grant of Restricted Stock and Common Stock Equivalent
Units and Allocation of Opportunity Shares and Opportunity Common Stock
Equivalent Units - _____ Performance Cycle



Dear «NICKNAME»:


The Compensation Committee of the Board of Directors (the "Committee") of Cleco
Corporation (the "Company") appointed to administer the Cleco Corporation 2000
Long-Term Incentive Compensation Plan, as amended (the "Plan") has granted and
allocated to you certain incentives related to shares of the Company's $1.00 par
value voting common stock (the "Common Stock"). This letter is intended to
provide you notice of the terms and conditions applicable to your grant and
allocation. By execution below, you acknowledge and agree to be bound by the
terms and conditions described herein and the provisions of the Plan. Unless
otherwise defined below, capitalized terms used herein shall have the meanings
ascribed to them in the Plan.


1. Grant of Restricted Stock and Common Stock Equivalent Units.


a. Grant. The Committee grants to you an aggregate of _____________ shares of
Common Stock (the "Restricted Stock") and an equal number of Common Stock
Equivalent Units ("CEUs"), provided that during the ______ Performance Cycle (as
defined below), such shares of Restricted Stock and such CEUs:


(i) Shall not be sold, assigned, transferred, pledged, hypothecated or otherwise
disposed of; and


(ii) Shall be canceled and forfeited, without the payment of consideration by
the Company, if you are notified that the Company has not achieved the
Performance Objectives established for the ______ Performance Cycle or your
employment with the Company and its Affiliates terminates for any reason, except
as provided in paragraph 5 hereof.
 
-1-

--------------------------------------------------------------------------------


«NAME»
 
Page 2
 
b. Restricted Stock. The Company has issued in your name a certificate or
certificates for the Restricted Stock. Pending the lapse of the restrictions
described above or the cancellation and forfeiture of the Restricted Stock, you
agree that the certificate or certificates will be held by the Company in
escrow. You also agree to execute stock powers endorsed in blank, if requested
by the Committee. During the _____ Performance Cycle, you are entitled to the
rights of a shareholder with respect to the Restricted Stock, including the
right to vote the shares; provided, however, that you will not be entitled to
receive payments of dividends with respect to such shares. You may be entitled
to payment of dividends with respect to shares that vest at the end of the
______ Performance Cycle as more fully described in paragraphs 1.d., 3.c. and
5.c. below.


c. CEUs. CEUs shall be recorded in a bookkeeping account maintained by the
Company. You are not entitled to voting rights, dividend or any other rights as
a shareholder with respect to CEUs, although you may be entitled to payment of
dividend equivalent payments at the end of the _____ Performance Cycle as more
fully described in paragraphs 1.d., 3.c. and 5.c. below. The number of CEUs
awarded to you under this award notice may be adjusted by the Committee in the
event of a stock split, stock dividend or other recapitalization in the manner
in which the Committee deems appropriate.


d. Dividends. If dividends are declared and paid on shares of Common Stock
during the _____ Performance Cycle, then the dividends paid on shares of
Restricted Stock and a cash amount equal to the dividends that would have been
paid on a number of shares of Common Stock equal to the number of CEUs awarded
to you pursuant to paragraph 1 (collectively, the "Accumulated Dividends") will
be credited to a bookkeeping account and will be held by the Company, without
interest, until the end of the _____ Performance Cycle. Payment, if any, of the
Accumulated Dividends will be made only as described in paragraphs 3.c. or 5.c.
below. No dividends will be accumulated or paid during the _____ Performance
Cycle with respect to Opportunity Shares or Opportunity CEUs.


2. Allocation of Opportunity Shares and CEUs. The Company has also recorded in a
separate bookkeeping account established and maintained for your benefit a
contingent allocation of ____________ units, representing shares of Common Stock
(the "Opportunity Shares"), and ____________ CEUs (the "Opportunity CEUs").
While Opportunity Shares and Opportunity CEUs are allocated to your account, you
are not treated as a shareholder of the Company with respect to the Opportunity
Shares and Opportunity CEUs, and you have no right to receive dividends,
dividend equivalents or vote the shares. No dividends will be accumulated or
paid during the _____ Performance Cycle with respect to Opportunity Shares or
Opportunity CEUs.
 
 

--------------------------------------------------------------------------------


«NAME»
 
Page 3


3. Performance Objectives; Vesting, Delivery and Payment.


a. Establishment of Performance Objectives. A summary of the Performance
Objectives established for the period beginning as of January 1, _____, and
ending December 31, _____ (the "_____ Performance Cycle") is attached hereto as
Exhibit A. The summary is subject to the provisions of the Plan, including
provisions authorizing the Committee to interpret the Plan, to determine the
degree to which the Company achieves the Performance Objectives, and to adjust
or amend the Performance Objectives during the _____ Performance Cycle.


b. Vesting, Delivery and Payment. As soon as practicable after the end of the
_____ Performance Cycle, the Committee will notify you of the number of shares
of Restricted Stock, if any, that are no longer subject to restriction, the
number of CEUs, if any, to be paid to you in cash, and the number of Opportunity
Shares and Opportunity CEUs, if any, to be issued to you from your bookkeeping
account in the form of Common Stock or cash, as applicable. Payments with
respect to CEUs and Opportunity CEUs under this paragraph or any other provision
of this award letter will be made in a lump sum cash payment. Each CEU or
Opportunity CEU to be paid shall entitle you to a cash payment equal to the Fair
Market Value of a share of Common Stock as of a date selected by the Committee
as near as practicable to the payment date. In all events any cash payments to
be made to you with respect to CEUs or Opportunity CEUs will be made by
March 15, ______. The number of shares of Restricted Stock and Opportunity
Shares to vest or be delivered, if any, and the number of CEUs and Opportunity
CEUs to be paid, if any, will be determined by the Committee, based upon whether
the Company has achieved the threshold, target or maximum Performance Objectives
for the ______ Performance Cycle, as follows:


Performance
Objective
Restricted
Shares
 
CEUs
 
Total Award
Threshold
     
Target
     
Maximum
     

 
Shares of Restricted Stock, CEUs, Opportunity Shares and Opportunity CEUs that
are not vested, paid or issued to you will be forfeited and the affected
certificates or bookkeeping entries canceled by the Company.
 
c. Payment of Accumulated Dividends. If any shares of Restricted Stock vest or
payments are made with respect to any CEUs for the _____ Performance Cycle, then
following the end of the _____ Performance Cycle, but no later than March 15,
_____, you will be paid the Accumulated Dividends, if any, that were credited to
the bookkeeping accounts with respect to shares of Restricted Stock that have
vested and the CEUs for which payment has been made for the _____ Performance
Cycle. Any Accumulated Dividends associated with shares of Restricted Stock
which have not vested and CEUs which have not been paid to you will be forfeited
to the Company.
 

--------------------------------------------------------------------------------


«NAME»
 
Page 4


4. Further Limitations. A purpose of the Company in granting Restricted Stock
and allocating Opportunity Shares is to encourage you to become a long-term
shareholder of the Company. Consistent with this purpose, you agree that if
Restricted Stock is transferred to you free of restriction or Opportunity Shares
are transferred to you in the form of Common Stock, you will not sell, assign or
otherwise dispose of such Common Stock, without the prior consent of the
Company, and that such shares will be subject to forfeiture if your employment
is terminated for Cause, as described in paragraph 5 below. This restriction
will remain in effect during the period commencing as of January 1, ____, and
ending as of the earlier of (a) the date you cease to be an employee of the
Company or an Affiliate, or (b) January 1, _____. You agree that shares of
Common Stock subject to this restriction may be held by the Company, in escrow,
pending lapse of the transfer restrictions set forth in this paragraph. The
Committee may, in its discretion, amend or waive the restrictions set forth in
this paragraph 4. You will be notified as soon as practicable of any such action
taken by the Committee.
 
5. Termination of Employment. If your employment with the Company and its
Affiliates is terminated prior to the expiration of the _____ Performance Cycle,
Restricted Stock granted to you, CEUs allocated to you and any Accumulated
Dividends allocated to you in accordance with paragraph 1 hereof, and
Opportunity Shares and Opportunity CEUs allocated to you in accordance with
paragraph 2 hereof, will be forfeited as of the date of your termination, except
as expressly provided below:


a. Restricted Stock and Opportunity Shares. If your employment with the Company
and its Affiliates is terminated during the _____ Performance Cycle on account
of your death, Disability or Retirement on or after age 55, or if such
termination is involuntary, but not on account of Cause, no shares will be
vested or delivered upon termination; provided, however, that if any Restricted
Stock held by then-current Participants vests at the completion of the _____
Performance Cycle, the restrictions lapse and the Performance Objectives are
deemed satisfied, the number of shares of Restricted Stock issued to you with
respect to such Performance Cycle shall be determined by obtaining the product
of: (a) the total number of shares of such Restricted Stock subject to
restriction and/or Performance Objectives, (b) the actual payout percentage paid
to then-current Participants at the completion of the _____ Performance Cycle
and (c) the quotient obtained by dividing (i) the number of days in the _____
Performance Cycle prior to your severance date by (ii) the total number of days
in such Performance Cycle.


If your employment with the Company and its Affiliates is terminated on account
of Cause during the period described in paragraph 4 hereof, you agree that all
Common Stock acquired on the lapse of restrictions and/or the transfer of
Opportunity Shares will be forfeited and canceled as of the date of such
termination, without requirement of further notice.


b. CEUs and Opportunity CEUs. If your employment with the Company and its
Affiliates is terminated during the ____- Performance Cycle on account of your
death, Disability
 
 


--------------------------------------------------------------------------------


«NAME»
 
Page 5
 
or Retirement on or after age 55 or such termination is involuntary, but not on
account of Cause, no payments in respect of CEUs or Opportunity CEUs will be
made to you upon termination; provided, however, that if any payments with
respect to CEUs are paid to then-current Participants at the completion of the
_____ Performance Cycle, and the Performance Objectives are deemed satisfied,
then payment will be made as to the number of CEUs allocated to you with respect
to such Performance Cycle determined by obtaining the product of: (a) the total
number of CEUs granted to you subject to restriction and/or Performance
Objectives, (b) the actual payout percentage paid to then-current Participants
at the completion of the _____ Performance Cycle and (c) the quotient obtained
by dividing (i) the number of days in the _____ Performance Cycle prior to your
severance date by (ii) the total number of days in such Performance Cycle. Such
payment will be made to you no later than March 15, _____.


c. Accumulated Dividends. Accumulated Dividends that were credited to the
bookkeeping accounts with respect to the shares of Restricted Stock which were
deemed vested pursuant to paragraph 5.a. and the CEUs which were paid pursuant
to paragraph 5.b. will be paid to you no later than March 15, _____.


d. Cause. For this purpose, the term "Cause" generally means that you commit an
intentional act of fraud, embezzlement or theft during your employment, you
engage in intentional misconduct that is materially injurious to the Company (or
an Affiliate), you wrongfully disclose confidential information, you
intentionally damage the property of the Company or you intentionally refuse to
perform your material job duties. The Committee determines whether any
termination is on account of Cause.


6. Change in Control. Notwithstanding any provision of the Plan or this
agreement to the contrary, upon the occurrence of a Change in Control, all
Performance Objectives shall be deemed satisfied and all restrictions and
limitations shall lapse as to the aggregate number of shares of Restricted Stock
granted to you in paragraph 1 hereof, all CEUs granted to you in paragraph 1
shall be paid to you in cash, shares of Common Stock equal to the number of
Opportunity Shares allocated to you in paragraph 2 hereof shall be transferred
to you, free of restriction, and Opportunity CEUs allocated to you in paragraph
2 hereof shall be paid to you in cash. If your employment with the Company is
subject to a severance agreement, employment agreement or similar document
defining the term "Change in Control," the definition contained in such document
shall govern; otherwise, the term "Change in Control" shall be determined in
accordance with the terms of the Plan.


Unless you are or become a party to a separate written agreement with the
Company that provides to the contrary, the Plan provides that no portion of the
payments you receive from the Company or an Affiliate on account of a Change in
Control, including Common Stock under this paragraph 6, can be characterized as
an "excess parachute payment" within the meaning of Section 280G of the Internal
Revenue Code of 1986, as amended. If an excess parachute
 
 


--------------------------------------------------------------------------------


«NAME»
 
Page 6
 
payment is otherwise payable to you on account of a Change in Control, you may
be required to forfeit some or all of the Common Stock transferable hereunder to
comply with this limitation.


Notwithstanding the foregoing, payments of cash with respect to CEUs will not be
made pursuant to this paragraph 6 unless the Change in Control is a permissible
payment event for purposes of Section 409A of the Code and relevant guidance
thereunder. If the Change in Control is not a permissible payment event under
Section 409A of the Code, payments with respect to CEUs will be made at the end
of the _____ Performance Cycle, but not later than March 15, _____.


7. Business Transactions. If your employment with the Company and its Affiliates
is involuntarily terminated on account of a Business Transaction and not on
account of Cause, all Performance Objectives shall be deemed satisfied and all
restrictions shall lapse as to the Restricted Stock granted to you in paragraph
1 hereof, all CEUs granted to you in paragraph 1 shall be paid to you in cash,
shares of Common Stock equal to the number of Opportunity Shares allocated to
you in paragraph 2 hereof shall be transferred to you, free of restriction, and
Opportunity CEUs allocated to you in paragraph 2 hereof shall be paid to you in
cash. For this purpose, the term "Business Transaction" is defined in the Plan
as the sale, lease or other disposition of all or a substantial portion of the
assets of an Affiliate or the sale or other disposition of all or substantially
all of the issued and outstanding stock or other equity interests of an
Affiliate. The Committee determines whether any sale, lease or disposition is a
Business Transaction.


8. Tax Withholding. If the restrictions lapse with respect to all or part of the
Restricted Stock or if Opportunity Shares are transferred to you, you agree
that:


a. If Restricted Stock is released to you, CEUs are paid to you, Opportunity
Shares are transferred or issued to you or Opportunity CEUs are paid to you by
the Company, you will, no later than the date of such release, transfer or
issuance, pay to the Company, or make arrangements satisfactory to the Committee
regarding payment of, any federal, state or local taxes required by law to be
withheld by the Company with respect to such deliveries or payments; and


b. The Company and its Affiliates shall, to the extent permitted by law, have
the right to deduct from any payments otherwise due to you any federal, state or
local taxes required by law to be withheld.


9. No Assignment. The grant and allocation described herein shall not be subject
in any manner to sale, transfer, pledge, assignment or other encumbrance or
disposition, whether by operation of law or otherwise and whether voluntarily or
involuntarily, except by will or the laws of descent and distribution.
 

--------------------------------------------------------------------------------


«NAME»
 
Page 7


10. Additional Requirements. You acknowledge that Common Stock acquired
hereunder may bear such legends as the Committee or the Company deems
appropriate to comply with applicable Federal or state securities laws or under
the terms of the Plan. In connection therewith and prior to the issuance of such
shares, you may be required to deliver to the Company such other documents as
may be reasonably required to ensure compliance with applicable Federal or state
securities laws.


11. Employment Rights. Neither this agreement nor the grant of Restricted Stock
or CEUs or allocation of Opportunity Shares or Opportunity CEUs shall be deemed
to confer upon you any right to continue in the employ of the Company or any
Affiliate or interfere, in any manner, with the right of the Company or any of
its Affiliates to terminate your employment, whether with or without cause, in
its sole discretion.


12. Amendment. The Committee may amend the terms and conditions set forth
herein, without your consent, to the extent it determines that such amendment is
necessary or appropriate to comply with the provisions of Section 409A of the
Internal Revenue Code of 1986, as amended. You will receive written notice of
any such amendment. Otherwise, the terms and conditions set forth herein can be
amended by the written consent of the parties hereto.



 
Very truly yours,
     
CLECO CORPORATION
             
By: _____________________________
 
George W. Bausewine
 
Its:  Senior Vice President
 
Corporate Services






--------------------------------------------------------------------------------


«NAME»
 
Page 8


 


ACKNOWLEDGMENT AND AGREEMENT






I acknowledge that the Restricted Stock and CEUs granted and Opportunity Shares
and Opportunity CEUs allocated hereunder shall be subject to such additional
terms and conditions as may be imposed under the terms of the Plan, in addition
to the terms and conditions of this agreement. By execution of this agreement, I
acknowledge that no member of the Committee shall be liable for any action or
determination taken in good faith with respect to the Plan or any grant or award
hereunder.


 

  ________________________________   Signature     Date:
______________________________        

 



--------------------------------------------------------------------------------


 




EXHIBIT A


CLECO CORPORATION
2000 LONG-TERM INCENTIVE COMPENSATION PLAN


PERFORMANCE OBJECTIVES






The Cleco Corporation 2000 Long-Term Incentive Compensation Plan (the "Plan")
requires the Compensation Committee of the Board of Directors (the "Committee")
of Cleco Corporation (the "Company") to establish performance measures for each
Performance Cycle.


For the _____ Performance Cycle, the comparative performance measure approved is
the relative price appreciation plus dividends paid per share on Common Stock
("Total Shareholder Return" or "TSR") during the _____ Performance Cycle as
compared to the Total Shareholder Return of companies in the S&P Small and
Midcap Electric Utilities Index ("Peer Group"). The Company's TSR must rank at
or above the 30th percentile level in order for any award to be paid. Actual
awards are determined by the Committee based on the Company's rank within the
peer group (see Attachment A - Performance Award Matrix).


Restrictions will lapse upon receipt by you of written notice from the Committee
that the Company has achieved the Performance Objectives established for the
_____ Performance Cycle; notice will be given by the Committee as soon as
practicable after the close of the cycle. Payments with respect to CEUs will be
made on a similar schedule, provided that in all events any payments to be made
with respect to the CEUs granted for the _____ Performance Cycle will be made on
or before March 15, _____.




-9-

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------